DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 06/20/2022. Claims 1 and 3-12 are pending. Claims 5-6, 8-9, and 11-12 were withdrawn.

Rejoinder
Claims 1, 3-4, 7, and 10 are allowable over the prior art of record. The restriction requirement among Species A-C, as set forth in the Office action mailed on 01/25/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the Restriction Requirement of 01/25/2022 is partially withdrawn. Claim 5 directed to Species A2, claim 6 directed to Species A3, claim 8 directed to Species B2, claim 9 directed to Species B3, claim 11 directed to Species C2, and claim 12 directed to Species C3 are longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Previously withdrawn claims 5-6, 8-9, and 11-12 have been rejoined. Thus, claims 1 and 3-12 are allowable over the prior art of record.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.




/J.K./Examiner, Art Unit 3646                         
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646